Judgment unanimously affirmed. Memorandum: By failing to move to withdraw her guilty plea or to vacate the judgment of conviction, defendant failed to preserve for our review her contention that she did not knowingly, intelligently and voluntarily enter her guilty plea (see, People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839; People v Lopez, 71 NY2d 662, 665). The statements *919of defendant do not cast significant doubt on her guilt or otherwise call into question the voluntariness of the plea to bring this case within the narrow exception to the preservation doctrine (see, People v Toxey, supra, at 726; People v Lopez, supra, at 666). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Criminal Possession Controlled Substance, 2nd Degree.) Present — Green, J. P., Pine, Hayes and Scudder, JJ.